            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 1 of 44




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   )
ANTHONY SMITH, AMELIA CARTER,                      )
ANTHONY JAMES, BEDJY JEANTY,                       )   _____ Civ. __________ (_____)
CATHERINE HEITE, CHRISTINA GARCÉS,                 )
CORA ISOM, ISA RICHARDSON,                         )
JOHANA RAHMAN, MARIE JOHNSON,                      )
MARQUIS RANSOM, SERGIO CEA, and                    )
SHAHIDAH MUBARAK-HADI,                             )    COMPLAINT
                                                   )
                                                   )    Jury Trial Demanded
                             Plaintiffs,
                                                   )
       v.                                          )
                                                   )
CITY OF PHILADELPHIA,                              )
OFFICERS JOHN DOES #1-#100,                        )
                             Defendants.           )


                                      INTRODUCTION

       1.      Plaintiffs Anthony Smith, Amelia Carter, Anthony James, Bedjy Jeanty,

Catherine Heite, Christina Garcés, Cora Isom, Isa Richardson, Johana Rahman, Marie Johnson,

Marquis Ransom, Sergio Cea, and Shahidah Mubarak-Hadi bring this civil rights action to seek

redress for the violation of their constitutional rights to be free from racial discrimination,

excessive force, and to peacefully demonstrate without the threat of police violence, after being

attacked without provocation by the Philadelphia Police Department (“PPD”) on May 31, 2020,

in the West Philadelphia neighborhood where many of them reside.

       2.      On May 25, 2020, George Floyd, a Black man, was killed in Minneapolis,

Minnesota by a police officer who kneeled on his neck for eight minutes and forty-six seconds,

while he was already on the ground, handcuffed and restrained. Three officers stood by watching

as Mr. Floyd pleaded, “I can’t breathe”—echoing the final words of Eric Garner, a Black man

killed by a New York City Police Department officer six years earlier.


                                               1
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 2 of 44




       3.      In the weeks following Mr. Floyd’s killing, citizens of Philadelphia, as in other

parts of the country, protested and demanded a change to police practices that have resulted in

the loss of countless Black lives, including the recent killings of Breonna Taylor and Mr. Floyd,

and which profoundly impact Black people’s welfare and sense of security in their own

communities.

       4.      On May 31, 2020, as protesters gathered in the predominantly Black 52nd and

Market Street area of West Philadelphia (the “52nd Street Community”), the PPD arrived en

masse in armored vehicles, in response to limited reports of isolated looting, and without

provocation repeatedly unleashed a variety of dangerous military style munitions, including

rubber bullets, tear gas, and pepper spray, against protesters, residents and bystanders throughout

the neighborhood.

       5.      This dangerous force was not limited to the stores, or even the street, where the

looting had allegedly occurred. Rather, PPD officers, outfitted in full body armor, went up and

down residential streets in the neighborhood, launching tear gas canisters and firing rubber

bullets at residents and passersby who were doing nothing more than sitting on their porches or

walking home from work, causing residents—including elderly residents and children—to seek

shelter at home or wherever they could nearby. Many residents were seriously injured, requiring

medical treatment and in some cases hospitalization. Some residents had to evacuate their own

homes due to the impact of tear gas entering through windows or under doorways.

       6.      In the evening of May 31st, members of the 52nd Street Community and members

of Philadelphia Coalition for Racial Economic and Legal Justice (“Philly for REAL Justice”), a

grassroots organization formed to eliminate systems of white supremacy and police terror,

gathered to demonstrate against the police violence that had just occurred in their community.



                                                2
                Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 3 of 44




Plaintiffs Isa Richardson, Johana Rahman, Anthony Smith, and other community members were

present at this gathering and peacefully demonstrated.

          7.       The peaceful demonstrators were met with the very police violence they sought to

protest. By nightfall, the demonstrators had dwindled to a small group of approximately 20

people, yet police officers, who outnumbered civilians, without warning or use of other de-

escalation tactics, again attacked the demonstrators and residents with munitions, including tear

gas, pepper spray, and rubber bullets, and in some cases arrested participants and bystanders.

          8.       PPD’s use of military weapons in West Philadelphia was authorized by the

highest levels of the City’s government, including by Mayor Kenney and PPD Commissioner

Danielle Outlaw, who failed, with deliberate indifference, to ensure that police would not use

these tactics in an aggressive and unlawful manner.

          9.       The PPD did not target any predominantly white neighborhoods for similar

treatment on May 31st, or at any later time. To the contrary, in predominantly white

neighborhoods, such as Center City and Port Richmond, where there was allegedly looting of

commercial enterprises, and in Fishtown, where there were reports that residents engaged in

dangerous and violent conduct, tear gas was not deployed and residents were not subjected to

police force, or detention and arrest for unlawful conduct.

          10.      The use of militarized police violence against the 52nd Street Community violated

Plaintiffs’ Fourth Amendment rights to be free from unwarranted seizures and excessive force

and their Fourteenth Amendment right to be free from racially discriminatory treatment by the

police.




                                                   3
               Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 4 of 44




         11.      The excessive use of force by police was also in retaliation for the exercise of

First Amendment rights, including freedom of speech and assembly, by Plaintiffs and Black

residents of the 52nd Street Community.

         12.      Plaintiffs bring this civil rights action to secure (1) a declaratory judgment that the

use of force that occurred in this case, was unconstitutional and a violation of the relevant civil

rights laws; (2) compensatory damages for the injuries caused by Defendants’ unlawful conduct;

and (3) punitive damages assessed to deter such intentional or reckless deviations from well-

settled constitutional law.

                                   JURISDICTION AND VENUE

         13.      This action arises under the First, Fourth and Fourteenth Amendments to the U.S.

Constitution; 42 U.S.C. § 1983; Title VI of the Civil Rights Act, 42 U.S.C. § 2000d et. seq.; and

Pennsylvania state law.

         14.      The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343, and

1367.

         15.      This Court is the proper venue pursuant to 28 U.S.C. § 1391(b) because the events

giving rise to the claims occurred in the Eastern District of Pennsylvania.

                                               PARTIES
I.       Plaintiffs

         16.      Plaintiff Bedjy Jeanty is a 32-year-old Black man who lives in the 52nd Street

Community and has been a resident in the broader West Philadelphia area for approximately 20

years.

         17.      Plaintiff Shahidah Mubarak-Hadi is a 32-year-old Black woman who recently

moved to the 52nd Street Community.




                                                    4
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 5 of 44




       18.      Plaintiff Marie Johnson is a 55-year-old Black woman who lives in the 52nd Street

Community and has been a resident for her entire life.

       19.      Plaintiff Amelia Carter is a 31-year-old Black woman who lives in the 52nd Street

Community and has been a resident for approximately four years.

       20.      Plaintiff Christina Garcés is a 30-year-old multiracial Latina woman who lives in

West Philadelphia near the 52nd Street Community and has been a resident for approximately

eight years.

       21.      Plaintiff Marquis Ransom is a 28-year-old Black man who lives in the 52nd Street

Community and has been a resident for approximately 15 years.

       22.      Plaintiff Cora Isom is a 23-year-old Black woman who lives in the 52nd Street

Community and has been a resident for her entire life.

       23.      Plaintiff Catherine Heite is a 42-year-old white and Native American woman who

lives in the 52nd Street Community and has been a resident for approximately 20 years. Ms. Heite

is a Committeeperson in the 46th ward.

       24.      Plaintiff Anthony James is a 50-year-old Black man who lives in the 52nd Street

Community and has been a resident there on and off throughout his life.

       25.      Plaintiff Sergio Cea is a 35-year-old Latino male who lives in the 52nd Street

Community. He has been a resident of the 52nd Street Community for approximately 4 years, and

of West Philadelphia for approximately 9 years. He is a Committeeperson for the 46th Ward.

       26.      Plaintiff Johana Rahman is a 29-year-old South East Asian American woman who

lives in West Philadelphia near the 52nd Street Community and has been a resident of

Philadelphia for eleven years.




                                                5
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 6 of 44




       27.      Plaintiff Isa Richardson is a 39-year-old Black man who lives in the 52nd Street

Community and has been a resident there on and off throughout his life.

       28.      Plaintiff Anthony Smith is a 29-year old Black man who lives in the 52nd Street

Community and has been a resident there on and off throughout his life.



II.    Defendants

       29.      Defendant City of Philadelphia (“Philadelphia” or the “City”) is a municipality

organized and existing under the laws of the Commonwealth of Pennsylvania. The City receives

federal financial assistance for its programs, services, and activities, including law enforcement.

       30.      The City, acting through the Philadelphia Police Department (“PPD”), is

responsible for the policy, practice, supervision, implementation, and conduct of all PPD matters,

including the appointment, training, supervision, and conduct of all PPD personnel. In addition,

the City is responsible for enforcing the rules and directives of the PPD and ensuring that PPD

personnel obey the laws of the United States and the Commonwealth of Philadelphia. At all

times relevant to this Complaint, each of the City officials referenced below, including Mayor

Jim Kenney, Managing Director Brian Abernathy, and Commissioner Danielle Outlaw, was a

policymaker for the City with respect to police matters. To the extent any of these or other

officials is not deemed a policymaker under relevant law, each official had policymaker authority

delegated to them with respect to the matters in this Complaint.

       31.      Defendants PPD Officers John Does 1-100, (collectively, “Defendant Officers” or

“Officers”) are police officers employed by the City and other law enforcement agencies who,

acting under the direction of and/or in concert and conspiracy with the City, were involved in

using or directed the use of tear gas, pepper spray, and other munitions, including rubber bullets,

in the 52nd Street Community on May 31, 2020. The identities of these defendants are not
                                                 6
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 7 of 44




presently known, and Plaintiffs will amend this Complaint to properly name all defendants after

preliminary discovery.

       32.      At all times relevant to this Complaint, all defendants acted under color of state

law and in concert and conspiracy. All defendants are jointly and severally responsible for the

harms caused to Plaintiffs.

                                             FACTS

III.   The 52nd Street Community

       33.      The 52nd Street Community is a predominantly Black area that includes the 52nd

Street commercial corridor and the surrounding Cobbs Creek and Haddington neighborhoods.

       34.      Approximately 93% of both Cobbs Creek and Haddington residents are Black.1

       35.      In the mid-1950’s through the mid-1970’s, the 52nd Street Corridor, spanning the

12-block corridor from Arch Street to Baltimore Avenue, was a thriving commercial and cultural

center in West Philadelphia. It included movie theaters, iconic fashion stores, restaurants, and

offices.2 The 52nd Street Community was also home to the world-renowned jazz club, Aqua

Lounge.3




       1
           Race and Ethnicity in Cobbs Creek, Philadelphia, Pennsylvania, STATISTICAL ATLAS,
https://statisticalatlas.com/neighborhood/Pennsylvania/Philadelphia/Cobbs-Creek/Race-and-
Ethnicity (last visited July 13, 2020); Race and Ethnicity in Haddington, Philadelphia,
Pennsylvania,                                 STATISTICAL                              ATLAS,
https://statisticalatlas.com/neighborhood/Pennsylvania/Philadelphia/Haddington/Race-and-
Ethnicity (last visited July 13, 2020).
       2
          Theresa Stigale, The Skinny-And Everything More-On 52nd Street (Apr. 25, 2012),
https://hiddencityphila.org/2012/04/the-skinny-and-everything-more-on-52nd-street/.
       3
         Jason Laughlin, West Philly’s historic main street seeks a 21st-century identity, PHILA
INQUIRER (Dec. 23, 2019), https://www.inquirer.com/real-estate/commercial/52nd-street-west-
philadelphia-african-american-commercial-revitalization-gentrification-concerns-20191219.html.


                                                7
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 8 of 44




       36.       This commercial corridor, known as the Main Street of West Philadelphia, was

surrounded by a predominantly Black residential community.

       37.       The community has always included Black political and civic leaders as residents.

       38.       The area is also home to the historic Malcolm X Memorial Park between Pine

Street and Larchwood Avenue, a name that was selected by community members to inspire

Black youth.

       39.       Today, the 52nd Street Community remains a historical and cultural center in

Philadelphia and hosts the City’s Juneteenth Parade.

       40.       The majority of businesses on 52nd Street are small or locally owned, and about

one-half are Black-owned, some for multiple generations. These businesses include Hakim’s

Bookstore, the oldest actively operating Black-owned bookstore in the country. The 52nd Street

Community is also home to the African Cultural Art Forum, which sells Africa-inspired art and

products, and Bushfire Theatre, which provides a forum for Black writers and actors in the

building that was once the Aqua Lounge.4

       41.       Despite its many assets, in recent decades, the 52nd Street Community has been

impacted by economic disinvestment, and the area has struggled to regain financial prosperity.

       42.       Systemic racial discrimination in the City’s housing policies, including redlining,

caused homes in predominantly Black areas, including the 52nd Street Community, to be valued

significantly less than similar residences in predominantly white communities. This undervaluing




       4
           Id.


                                                  8
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 9 of 44




has deprived Black families, including families in the 52nd Street Community, of rightful sources

of wealth.5

       43.      Over the last 20 years, a highly disruptive repair project on the Market-Frankford

SEPTA line contributed to economic decline by creating significant barriers for those traveling

into and out of the area.6

       44.      Forty-seven businesses closed along the 52nd Street Corridor between 2000 and

2009, forcing neighborhood residents to shop elsewhere rather than contributing to the economy

of their own community.7

       45.      In recent years, there has been an effort by the City to “gentrify” the 52nd Street

Corridor that has been opposed by many residents who see this as an attempt to appeal to white

and affluent residents and to push out Black and low-income residents through aggressive

policing of Black residents and increased costs of living.8

IV.    Racially Biased Policing in the City of Philadelphia and in the 52nd Street
       Community

       46.      The City has a long history of targeting Black communities, including the 52nd

Street Community, for racially discriminatory policing and unreasonable use of force.


       5
          Jason Laughlin, In a plan for a safer, vibrant 52nd Street, worried West Philly
neighbors     see   gentrification  looming,    PHILA      INQUIRER     (Feb.    21,   2020),
https://www.inquirer.com/news/west-philadelphia-gentrification-52nd-street-redevelopment-
20200221.html.
       6
        Aubrey Whelan, Justine McDaniel, Jason Laughlin & Maddie Hanna. This West Philly
Neighborhood had been struggling to rebuild. Then the looting started., PHILA INQUIRER (June 1,
2020), https://www.inquirer.com/news/philadelphia-protests-52nd-street-looting-george-floyd-
20200531.html.
       7
        Anthony Campisi. After decades of turmoil, 52nd Street is getting a new lease on life
(March 22, 2011), https://whyy.org/articles/after-decades-turmoil-52nd-street-getting-new-lease-
life/.
       8
           Jason Laughlin, supra notes 3-5.


                                                 9
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 10 of 44




       47.     In 1963, one of the first studies on police shootings found that between 1950 and

1960, nearly 90% of the 32 men shot and killed by PPD officers were Black, even while Black

people made up only 22% of the city’s population.9 Over 50 years later, in 2015, a Department of

Justice report showed the statistics on excessive and disproportionate use of force remained

largely unchanged, revealing that 80% of people shot by PPD officers police between 2007 and

2014 were Black.10

       48.     One of the most horrific instances of excessive force in Philadelphia police

history occurred in the 52nd Street Community on May 13, 1985, when the PPD used helicopters

to drop explosives on the home of MOVE, a Black liberation group, resulting in a massive fire

which caused the deaths of six adults and five children. The Philadelphia Special Investigation

Commission, which investigated PPD’s actions, found the police fired “‘over 10,000 rounds of

ammunition in under 90 minutes at a row house containing children.’”11 Police also fired high-

pressure water hoses and tear gas canisters. The fire caused by PPD destroyed 61 neighborhood

homes, leaving hundreds of people homeless.12

       49.     The City also has a documented history of engaging in hyper-surveillance and

unwarranted stops, searches, and seizures of Black residents. In 1988, the City agreed to cease

       9
          Gerald D. Robin. Justifiable Homicide by Police Officers, 54 J. Crim. L. & Criminology
225,                                       226-29                                         (1963),
https://scholarlycommons.law.northwestern.edu/cgi/viewcontent.cgi?article=5164&context=jclc.
       10
          See Dain Saint, Crag R. McCoy, Tommy Rowan & Valerie Russ, Special Report:
Black        and       Blue,       PHILA        INQUIRER          (July        10,   2020),
https://www.inquirer.com/news/inq/philadelphia-police-brutality-history-frank-rizzo-
20200710.html.
       11
            John L. Puckett, MOVE on Osage Avenue, W. PHILA. COLLABORATIVE. HIST.,
https://collaborativehistory.gse.upenn.edu/stories/move-osage-avenue (last visited July 13,
2020).
       12
             Philadelphia & MOVE: Home, COMMUNITY                     C.   OF    PHILA.   LIBR.,
http://libguides.ccp.edu/move (last visited July 13, 2020).


                                                10
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 11 of 44




unconstitutional stops and searches of young Black men during the investigation of the “Center

City Stalker.” Arrington v. City of Philadelphia, Civil Action No. 88-2264 (E.D. Pa.).

       50.     In 1996, a class of plaintiffs filed NAACP et al. v. City of Philadelphia, No. 96-

6045 (E.D. Pa.), alleging that officers of the 39th District unlawfully searched and arrested

hundreds of persons on false or otherwise improper narcotics charges, virtually all of whom were

Black or Latinx. In the monitoring period that followed settlement of this lawsuit, multiple

reviews of police reports showed that a large number of stops, detentions, and frisks conducted

by the PPD violated the Fourth Amendment and that there was a large racial disparity in the

stops and frisks that could not be explained by factors other than racial bias. The data compiled

by the City continued to show a severe racially disparate impact on Black and Latinx individuals

through 2005, when monitoring of the 1996 Settlement Agreement terminated.

       51.     In 2010, the City was again sued in a class action lawsuit alleging that the PPD

illegally stopped and searched thousands of Black and Latinx men and youth solely because of

their race in violation of the Fourth and Fourteenth Amendments to the United States

Constitution. Bailey v. City of Philadelphia, 2:10-cv-05952 (E.D. Pa.). Monitoring by plaintiffs’

counsel following the settlement of this lawsuit is ongoing. Reports of the parties show: (1) large

racial disparities in stops and frisks between white residents and Black or Latinx residents of

Philadelphia, with Black people being stopped at higher rates, and where these disparities are not

explained by non-racial factors; and (2) Black suspects are stopped and frisked in violation of the

Fourth Amendment at far higher rates than white suspects: Black people are over 50% more




                                                11
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 12 of 44




likely to be stopped without reasonable suspicion than white people and Black people are 40%

more likely to be frisked without reasonable suspicion than white people.13

       52.     There is also evidence that people in predominantly Black areas are treated

differently by PPD. In a recent analysis of PPD’s own data, Dr. Lance Hannon, Professor of

Sociology and Criminology at Villanova University, reviewed more than 350,000 pedestrian

stops with over 45,000 pedestrian frisks for 2014–2015 and found that PPD officers were more

likely to stop and frisk residents of predominantly Black areas versus non-Black areas.14

       53.     A review of vehicular search data conducted by the Defender Association of

Philadelphia similarly suggests that the racial composition of a neighborhood is a predictor for

how PPD officers will treat drivers in that area, with PPD officers more likely to conduct a stop

when a driver is in a district that has a higher percentage of Black residents.15

       54.     Data also suggests that PPD engage in discriminatory policing in the

predominantly Black 52nd Street Community. In June 2020, the City’s statistical expert in the

Bailey litigation acknowledged that “PSA’s [Police Service Areas] with larger African American

residential populations experienced increasingly high stop rates per 100 residents” and that in




       13
           Plaintiffs’ Tenth Report to Court on Stop and Frisk Practices: Fourteenth Amendment
Issues at 2 , Bailey v. City of Philadelphia, No. 2:10-cv-05952 (E.D. Pa, Apr. 24, 2020), ECF No.
106 (hereinafter “Bailey Race Report”).This report analyzes data from second half of 2019.
       14
            Lance Hannon, An Exploratory Multilevel Analysis of Pedestrian Frisks in
Philadelphia,              10            Sage           J.      87           (2020),
https://journals.sagepub.com/doi/abs/10.1177/2153368717730106.
       15
          Brief for Amici Curiae Defender Association of Philadelphia and The American Civil
Liberties Union of Pennsylvania on Behalf of Appellee, Timothy Barr at 23-25, Pennsylvania v.
Barr, No. 2347 (Pa. Super. Ct., Mar. 2, 2020).


                                                 12
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 13 of 44




PSA 181 and 182, which encompass the Cobbs Creek and 52nd Street Community, the “annual

numbers of stops per 100 residents are unusually high.”16

V.     Racial Stereotyping About Black Communities as Inherently Dangerous and Violent
       Among PPD Officers

       55.     Research shows that police officers are more likely to falsely perceive

predominantly Black communities as inherently dangerous, threatening, and violent due to

stereotyping and racial bias.17

       56.     A survey of social media posts collected by the Plain View Project shed light on

the pervasiveness of stereotypical bias within the PPD, revealing a wide swath of racist remarks

by officers, including one that likened a Black citizen to an animal and suggested that another

individual be hanged.18

       57.     These racist beliefs and biases do not stop at individual rank-and-file officers but

extend to leadership. In 2017, several Black officers publicly complained about narcotics

supervisors who they alleged referred to Black civilians as “scum” and to Black civilian slayings




       16
         Response to Plaintiffs’ Tenth Report to Court and Monitor on Stop and Frisk Practices:
Fourteenth Amendment Issues at 2, 6, Bailey No. 2:10-cv-05952 (E.D. Pa, June 17, 2020), ECF
No. 112-1.
       17
           See, e.g., L. Song Richardson, Cognitive Bias, Police Character and the Fourth
Amendment, 44 ARIZ. ST. L.J. 267, 280 (2012) (“The problem with decisions allowing blanket
consideration of race and location is that they exacerbate the influence of psychological biases on
police judgments of criminality by strengthening the association between race and crime.”);
Jennifer L. Eberhardt et al., Seeing Black: Race, Crime, and Visual Processing, 87 J. Personality
&     Soc.    Psychol.     876     (2004),     http://web.stanford.edu/~eberhard/downloads/2004-
SeeingBlackRaceCrimeandVisualProcessing.pdf.
       18
         Minyvonne Burke, 13 Philadelphia police officers who made racist, offensive
Facebook posts to be fired, NBC NEWS (July 18, 2019), https://www.nbcnews.com/news/us-
news/13-philadelphia-police-officers-who-made-racist-offensive-facebook-posts-n1031341.


                                                13
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 14 of 44




as “thinning the herd.”19 That same year, Philadelphia police union president, John McNesby,

called Black Lives Matter a “pack of rabid animals” and refused to condemn white supremacy in

PPD ranks, defending an officer who openly displayed a tattoo of a Nazi symbol.20

       58.     These stereotypical and racist beliefs lead to excessive surveillance, stops, frisks,

seizures, and force against individuals in predominantly Black communities, including because

they are located in a predominantly Black community.21

VI.    PPD’s Use of Force and Military Style Weapons Against Plaintiffs in the 52nd Street
       Community on May 31st

       59.     On May 31, 2020, in actions consistent with its history of targeting Black

communities for discriminatory policing and unreasonable use of force, the PPD unleashed

military style force in the 52nd Street Community without justification.

       60.     In response to reports of a dangerous situation and “looting” of commercial

establishments, Mayor Kenney authorized the use of “non-lethal munitions” in West

Philadelphia.22 He did so without acting to ensure that police would not use such force in an

aggressive and unlawful manner. Throughout the day, police officers outfitted in full body


       19
          Mensah M. Dean, Black Philly narcotics cops slam white supervisors, PHILA. INQUIRER
(Sept. 6, 2017), https://www.inquirer.com/philly/news/pennsylvania/philadelphia/complaint-
narcotics-unit-rife-with-racism-corruption-20170906.html.
       20
          Sebastian Murdock, Philly Police Union President Calls Black Lives Matter Activists
‘A Pack of Rabid Animals’, HUFFPOST: BLACK VOICES, https://www.huffpost.com/entry/philly-
police-union-president-calls-black-lives-matter-activists-a-pack-of-rabid-
animals_n_59aacc02e4b0dfaafcf0bc55?guccounter=1 (last updated Sept. 2017).
       21
          See, e.g., Devon W. Carbado & Patrick Rock, What Exposes African Americans to
Police Violence? 51 Harv. C.R.-C.L. L. Rev. 161, 168 (2016), https://harvardcrcl.org/wp-
content/uploads/sites/10/2009/06/HLC104_crop.pdf (explaining how perceptions of Black
people as violent and dangerous leads to over policing of Black people and reinforces this false
perception).
       22
            See Mayor Jim Kenney (@PhillyMayor), TWITTER (June 25, 2020, 3:55 PM)
https://twitter.com/PhillyMayor/status/1276242682453639168.


                                                14
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 15 of 44




armor, helmets, and face shields entered the predominantly Black 52nd and Market Street area of

the City and repeatedly attacked protesters, residents and bystanders without provocation, using

chemical irritants, such as tear gas, pepper spray, and other munitions, such as rubber bullets.

       61.       Notwithstanding the claim by PPD that force was used only to control looting,

PPD officers did not limit the attack to the 52nd Street commercial corridor, but used military

style armored vehicles and other means to indiscriminately deploy chemical and other assaultive

munitions in residential areas within the 52nd Street Community where there were peaceful

protesters, street medics, who are volunteers trained to provide first aid at demonstrations, and

residents of the 52nd Street Community who were, among other things, merely standing on their

front porches.

       62.       PPD officers used racial slurs, including “nigger” and “monkeys,” while using

pepper spray and rubber bullets against non-violent protesters in the area.

       63.       Later in the evening of May 31st, members of Philly for REAL Justice who lived

in the community, as well as other community members, gathered to protest police violence that

had just occurred in the 52nd Street Community. At around 8 PM that evening, approximately 50

people gathered at 52nd and Arch streets. While there, they spoke out about the police violence

that had occurred that day against their community and the larger issues of brutality across the

United States, using a speaker to share their views and play music. Police were still patrolling the

area with armored vehicles.

       64.       Even as the crowd of people had dwindled to approximately15-20 people, at

around 10 PM that night, a large group of police officers again attacked the demonstrators and

bystanders with pepper spray, rubber bullets, and tear gas. Some community members were




                                                15
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 16 of 44




arrested and then released in the early morning the following day, after being taken to precincts

in other parts of the city.

        65.     Over the course of the day, the PPD’s actions turned the 52nd Street Community

into something resembling a “war zone”:

        a.      Officers indiscriminately shot tear gas and pepper spray from handheld devices

                without warning.

        b.      Elderly people using walkers tried to flee clouds of tear gas.

        c.      Young children hid under cardboard boxes to try and avoid injury from PPD’s

                actions.

        d.      Tear gas canisters landed on residents’ porches and in their backyards, forcing

                families to flee indoors.

        e.      Even indoors, the tear gas reached residents, causing respiratory distress.

        f.      The PPD’s use of excessive and unwarranted force caused serious injuries,

                including Plaintiffs’ injuries, that required medical attention and the intervention

                of the fire department and EMT personnel who took injured persons to hospitals

                on stretchers.

        g.      Community members and volunteer medics provided makeshift treatment to

                injured people and were themselves attacked by police who shot medics with

                rubber bullets, destroyed the medic station, and took their supplies.

        66.     At no time did Plaintiffs engage in any action that warranted the PPD’s use of

these dangerous munitions against them by the terms of the PPD’s guidelines for use of these

munitions or under Constitutional limitations on use of unreasonable force.




                                                 16
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 17 of 44




       67.     Despite being frequently termed “non-lethal,” tear gas, pepper spray, and “less-

lethal” projectiles are powerful, dangerous and, on occasion, lethal:

       a.      Tear gas, or “CS gas,” is a synthetic compound that causes irritation of mucous

               membranes, the skin, and the eyes, resulting in tearing, extreme pain, coughing,

               and difficulty breathing. Tear gas is usually disbursed through the firing of

               canisters, which explode and release the compound in the air. When used in close

               spaces or in large amounts, these effects can be enhanced, or even fatal. Under the

               Geneva Convention, the use of tear gas is banned in warfare.

       b.      Pepper spray, also known as oleoresin capsicum or OC spray, is different from

               tear gas in that it is not synthetic. It causes extreme pain in the eyes, often

               described as a “bubbling” or “boiling” sensation. This eye damage can sometimes

               be permanent and even lead to blindness. Pepper spray is disbursed through

               aerosolizing the compound in liquid streams or mists. It is also sometimes fired in

               a projectile known as a “pepper ball.” Pepper spray is particularly dangerous for

               people with preexisting breathing deficits, such as asthma.

       c.      “Less-than-lethal” projectiles, broadly defined, are munitions made from many

               different substances, including rubber-coated steel bullets, wood, or wax, that are

               fired from specially designed weapons. Although designed not to cause fatalities,

               such projectiles are known to cause severely incapacitating—and often

               permanent—injuries, including the loss of eyes, broken bones, and damaged

               internal organs.




                                                 17
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 18 of 44




        68.     Individuals exposed to tear gas can continue to experience significant adverse

health consequences for up to at least one month after exposure.23 CDC guidance explains that

long-lasting exposure to tear gas, especially in close settings, can lead to severe effects,

including: blindness, glaucoma (a serious eye condition that can lead to blindness), immediate

death due to severe chemical burns to the throat and lungs, and respiratory failure possibly

resulting in death.24

        69.     Given the dangerous nature of tear gas, pepper spray and rubber bullets and other

projectiles, PPD’s Directives recognize that their deployment must be circumscribed. As

recognized by PPD Directives, there can be no justification to use pepper spray “[f]or the

dispersal of non-violent persons, disorderly crowds, or in situations where people are peacefully

exercising their Constitutional Rights of Free Speech or Assembly.”25 Pepper spray cannot

therefore be used as a prophylactic measure pursuant to PPD Directives and can only be used in

the most extreme circumstances.

        70.     The use of tear gas during the ongoing COVID-19 pandemic creates additional

risks for those exposed. COVID-19 is spread through respiratory droplets, which are spread by




        23
          Y.G. Karagama, J.R. Newton & C.J.R. Newbegin, Short-term and long-term physical
effects of exposure to CS spray, 96 J. R. SOC. MED. 172 (2003),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC539444/.
        24
        Facts About Riot Control Agents Interim document, CTRS. FOR DISEASE CONTROL &
PREVENTION, https://emergency.cdc.gov/agent/riotcontrol/factsheet.asp (last updated Apr. 4,
2018).
        25
           Philadelphia Police Department Directive 10.3, Use of Less Lethal Force: The
Electronic      Control      Weapon         (ECW)      (issued     Sept.     18,  2015),
https://www.phillypolice.com/assets/directives/D10.3-UseOfLessLethalForce.pdf.


                                               18
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 19 of 44




coughing, sneezing, and talking.26 In addition to burning of the eyes, nose, and mouth, exposure

to tear gas can cause increased nasal secretions, immediate coughing, and sneezing,27 and

thereby increase risk of the spread of COVID-19, which is already disproportionately harming

Black communities compared to predominantly white communities.28

       71.       Public health guidance advises that wearing a respiratory mask is one of the most

important ways of preventing the spread of COVID-19. Because tear gas creates respiratory

problems, however, many individuals exposed to tear gas cannot keep their masks on. When

large groups of people congregate, remove their masks, and cough or sneeze, the risk of

becoming infected with COVID-19 skyrockets.

       72.       On May 31st, the use of tear gas and pepper spray prompted many individuals,

including Plaintiffs, to remove their protective facial coverings, creating an additional level of

harm during the current COVID-19 pandemic.

       73.       The below thirteen Plaintiffs in this matter were subjected to PPD’s unlawful

conduct in the 52nd Street Community on May 31st.

       a.        Bedjy Jeanty




       26
          Frequently Asked Questions, CTRS. FOR DISEASE CONTROL & PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Spread (updated July 3, 2020) (see section
on “Spread”; expand the tab under “How does the virus spread?”).
       27
            Karagama et al., supra note 23.
       28
          In Philadelphia, Black people make up 44 percent of the city’s population, but
approximately fifty percent of the 23,951 positive cases of COVID-19 and over half of the 1,433
people who have died from the virus as of June 10, 2020. See Queen Muse, Philly’s Black
Community Has Been Disproportionately Affected By COVID-19. Why Is the City Just Now
Doing       Something       About       It,     PHILA.      MAG.     (June     11,       2020),
https://www.phillymag.com/healthcare-news/2020/06/11/black-community-covid-19-
philadelphia/.


                                                19
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 20 of 44




        74.     In the early afternoon of May 31st, Mr. Jeanty was participating in a peaceful

protest on 51st Street. He was protesting for his three children, because he knows that police

brutality affects his children, who are Black people, and he fears for their safety every day. Mr.

Jeanty heard police officers repeatedly refer to the Black people at the protest as “niggers” and

“monkeys” while telling them to go home. Mr. Jeanty raised his fist in the air to represent Black

power, and police fired rubber bullets at Mr. Jeanty’s arm, hitting his shoulder. The police began

deploying pepper spray, tear gas, and rubber bullets at the protesters. Although Mr. Jeanty was

wearing a mask, his mask fell off after he was stuck in a cloud of tear gas. Police officers

repeatedly sprayed Mr. Jeanty with pepper spray. His shoulder was dislocated when it was hit by

the rubber bullet. He was treated at the hospital that day, and, for about two weeks, Mr. Jeanty

could not lift his shoulder. He still feels sudden pain in his shoulder periodically.

        b.      Shahidah Mubarak-Hadi

        75.     On May 31st, at around 6 PM, Ms. Mubarak-Hadi was at home on a residential

block of 52nd Street with her three and six-year-old sons. Some of the windows of the home were

open. Suddenly, her youngest son began crying, and her older son said to her that there was

something in his eyes. Ms. Mubarak-Hadi noticed that there was tear gas coming through the

windows. An asthmatic, she had trouble breathing. Days later, she still had a persistent burning

sensation in her chest, nostrils, and throat. She and her sons are deeply traumatized by the harm

they experienced from police without warning and while they sat in the safety of their own

home.

        c.      Marie Johnson

        76.     On May 31st, at approximately 2:30 PM, Ms. Johnson was in her home on the

5200 block of Chancellor Street when she heard a loud noise. She was unsure what was



                                                 20
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 21 of 44




happening until she spoke to her neighbor by phone, who told her to go outside because there

was a large commotion on their residential street. She watched from her porch as an armored

police tank came down 52nd Street heading southbound, and then down 53rd Street heading

northbound. She saw police indiscriminately shooting rubber bullets at residents on her street

who tried to run away, including a friend of Ms. Johnson who was shot in the forehead while

trying to escape. Later, at approximately 6 PM, she saw something drop from a helicopter that

had been continuously circling the area. A large cloud of smoke began expanding from the

middle of her residential block. Ms. Johnson’s eyes started burning and she ran into the house to

put water on her face. Because her windows were open, her home was impacted by the gas

fumes. Her eyes, face and throat continued to burn for approximately one hour.

       d.      Amelia Carter

       77.     On May 31st, at approximately 3:30 PM in the afternoon, Ms. Carter returned to

her home on Chancellor Street and was informed by neighbors that police were present en masse

and using tear gas in the community. Ms. Carter saw an elderly woman who had been hit in the

head by a rubber bullet sitting on a neighbor’s front steps. Soon after, she witnessed officers

move south on 52nd Street towards Chancellor Street firing tear gas and rubber bullets at people

gathered in the area. A resident who had been shot in the leg by a rubber bullet was receiving

help with walking while others had difficulty breathing due to the tear gas.

       78.     Later in the afternoon, around 4:45 PM, Ms. Carter was walking south on 52nd

Street and saw police officers once again fire tear gas and rubber bullets at people gathered on

the 52nd Street Corridor. A tear gas canister landed right in front of Ms. Carter. As the gas

surrounded her, she could not breathe or see. A street medic helped flush her eyes with water.

Ms. Carter was worried about COVID-19 exposure because, as she was coughing, people trying



                                                21
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 22 of 44




to help, including the street medic, came close to assist her. Upon reaching Chancellor Street, gas

canisters were shot down her residential street and she was hit with tear gas again. When Ms.

Carter returned to her home, it was full of tear gas, forcing her to go back outside. The PPD

armored vehicles continued moving south on 52nd Street, firing tear gas onto residential streets.

Ms. Carter could hear residents yelling at the police that “kids live here” and to “go home.”

       79.     At around 6 PM, Ms. Carter saw police return to Chestnut Street, where they

released more tear gas at residents on Walnut Street who presented no threat. Throughout the

day, Ms. Carter never heard or saw the police attempt to communicate with residents or warn

them before using tear gas or rubber bullets.

       e.      Christina Garcés

       80.     On May 31st, Ms. Garcés learned about the heavy police presence on 52nd Street

from social media. She is a medical student at Temple University and went to 52nd Street in order

to provide aid to people in need, wearing a shirt with a red cross on it that said “First Aid,” and

carrying a first aid kit. When she arrived at approximately 3 PM near 52nd and Market Streets,

she saw people running and could hear the distinct noise of rubber bullets and tear gas being

fired. Ms. Garcés assisted numerous people with burns, cuts, and active bleeding from being hit

with tear gas cannisters or rubber bullets, including two people bleeding severely who she

counseled to go to an Emergency Room. She also saw two children with pepper spray injuries.

One child could not open his eye and had a laceration on his forehead. Ms. Garcés witnessed the

targeting of clearly marked medics. A group of officers in body armor tear-gassed an area where

a medic station had been established and destroy supplies. Ms. Garcés repeatedly saw police

officers throw tear gas canisters in multiple directions on side streets. She witnessed police




                                                22
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 23 of 44




officers traveling in tanks as people scattered and saw officers shoot rubber bullets at any

persons remaining in the tanks’ path. She saw this pattern occur multiple times.

       81.     Later on, Ms. Garcés made her way to a residential street and stood in a doorway

to seek shelter. Officers shot tear gas down the side street and a canister landed in front of her,

trapping her in the doorway. She tripped, fell to the ground, and had difficulty breathing. She

was unable to see and felt like she was going to lose consciousness, but residents on the block

picked Ms. Garcés up, brought her into their home, and flushed away the tear gas with water.

When she recovered and returned to her car after dark, Ms. Garcés noticed people looting the

liquor store in the area of 49th Street and Baltimore Avenue, a more racially diverse part of West

Philadelphia. The people taking property from the store were all white. She saw no police

presence near the liquor store, even though the police presence continued near 52nd Street where

she had seen no looting.

       f.      Marquis Ransom

       82.     On May 31st, at approximately 3 PM, Mr. Ransom learned that there was a large

police presence on the main 52nd Street Corridor from approximately Locust to Chestnut Streets.

Out of concern, he and Plaintiff Johana Rahman went to try to make sure that no one was

injured. When they arrived, he saw police present en masse, spraying pepper spray and shooting

rubber bullets. He saw Plaintiff Bedjy Jeanty was pepper-sprayed and saw that his shoulder was

dislocated. He saw officers indiscriminately spraying tear gas and pepper spray from handheld

devices without warning and he saw another man injured after he was hit with a rubber bullet.

Outside of Big G’s Chicken Shack, at 51st and Locust streets, there was a makeshift medic

station where Mr. Ransom was directing people. Later in the afternoon, officers began to

surround and block people on 52nd Street between Walnut and Chestnut. Mr. Ransom could not

escape as officers sprayed pepper spray at him and others. He could not see anything. Mr.
                                                23
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 24 of 44




Ransom was forced to take off the mask that he had been wearing to protect himself from

exposure to COVID-19. His eyes were burning and his throat was irritated for hours.

       g.       Cora Isom

       83.      On May 31st, in the early afternoon, Ms. Isom was in the area of 52nd and Walnut

Streets when she saw armored police vehicles arrive and officers in full body armor begin firing

tear gas canisters in all directions. Her eyes began tearing, and she could not see. Ms. Isom had

on a face covering to protect herself from COVID-19, which she had to loosen because it was

saturated with tear gas. Ms. Isom decided to take cover in the home of her neighbor, Plaintiff

Catherine Heite. On the way, on the residential block where Ms. Heite lives, she saw neighbors

including children, coughing and having trouble breathing—many of whom were sitting in their

home or on their porches. Ms. Isom’s throat hurt for hours. The terror of that day continues to

haunt her.

       h.       Catherine Heite

       84.      On May 31st, in the early afternoon Ms. Heite was in her home when she saw a

commotion and learned that police were outside preparing to use tear gas near her home. Out of

concern for her neighbors, Ms. Heite, who has received some training to provide basic first aid

and other care, put on a hard hat and carried some buckets of water to diffuse tear gas canisters.

When she arrived at the intersection of 52nd and Chestnut, she saw fully armored police arrive en

masse and immediately begin shooting at people on 52nd Street with rubber bullets. Ms. Heite

was hit in the helmet with a rubber bullet at less than half a block distance and in her arm,

leaving a large bruise. The police continued south down 52nd Street shooting rubber bullets and

tear gas canisters down side streets and at residents indiscriminately. Ms. Heite saw three young

Black girls hide under a cardboard box as munitions landed on the porch roof over their heads on



                                               24
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 25 of 44




the 5200 block of Irving Street. An elderly Black man on that same block was trying to hurry

inside from where he had been barbequing using his walker when the street was gassed. She

helped him to get to safety. Eventually, she went back to her home for cover and to help her

neighbors who needed medical attention. To this day, when Ms. Heite and her neighbors talk

about what happened on May 31st, they are terrified and she has seen her neighbors begin

shaking when talking about the traumatic event.

       i.      Anthony James

       85.     On May 31st, at approximately 6:30 PM, while he was riding his bike, Mr. James

saw a caravan of police vehicles present at around 51st and Market Streets. Armored police tanks

were arriving and riding through residential streets in the area. Residents were standing outside

watching. Approximately four officers began deploying canisters of tear gas. Mr. James thought

it looked like a war scene. He could not figure out why there was this level of police presence or

why they were displaying military style weapons. He began to photograph what he saw. While

he was taking photographs, approximately three police officers approached and sprayed Mr.

James and others nearby him with pepper spray. His eyes were burning. Disturbed by what he

saw, he eventually decided to leave the area and go home.

       j.       Sergio Cea

       86.     On May 31st, between 4 PM and 5 PM, Mr. Cea was riding his bike in the area of

the 52nd Street Corridor. Mr. Cea observed protesters and bystanders gathered on the street until,

without warning, police officers began shooting rubber bullets and tear gas indiscriminately at

anyone in sight. People began running. Mr. Cea traveled to a residential block near 52nd and

Delancey Streets to escape the commercial corridor, and he saw police shoot a tear gas canister

down the block. Mr. Cea had not seen protesters or people present on the block, except for



                                               25
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 26 of 44




residents. He struggled to see due to the tear gas, and fell off of his bike several times. Mr. Cea

made his way towards Malcolm X Park, but officers were firing canisters of tear gas in the park,

while terrified residents, who had been walking their dogs or engaged in other recreation, were

shouting and running from the park. Mr. Cea fled the area. His eyes continued to sting for hours

afterward and his lungs burned.

       k.      Johana Rahman

       87.     On May 31st, at approximately 3 PM, Ms. Rahman saw a large group of police

officers on 52nd Street from approximately Locust to Chestnut Streets. People were beginning to

gather outside, asking what was going on. Ms. Rahman went to the house of Plaintiff Mr.

Ransom, and because she was concerned about the large police presence, she decided to go with

Mr. Ransom to try to help people if the situation escalated. Ms. Rahman is trained as a street

medic. She and Mr. Ransom directed people to a makeshift medic station outside of Big G’s

Chicken Shack. At around 5 PM, police officers arrived in a van and started chasing people on

the street, spraying pepper spray. All around her, people were running down 52nd Street trying to

escape. Police began surrounding and blocking people on 52nd Street between Chestnut and

Walnut streets with personnel and vans while shooting tear gas. Ms. Rahman has asthma, and she

began hyperventilating from the tear gas. Ms. Rahman also saw a group of officers in full body

armor destroy the makeshift medic station.

       88.     Later that evening, Ms. Rahman joined other members of the community and

members of Philly for REAL Justice outside to gather together at 52nd and Arch Street and to

speak out against the ongoing police presence and violence in the 52nd Street Community. Police

officers, with shields and helmets, watched for some time, then approached and confiscated the

food that some of them had brought with them, and then backed away again. A few minutes



                                                26
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 27 of 44




later, without warning, police officers ran toward the group and surrounded one of the group’s

leaders, Anthony Smith. At around the same time, officers began spraying pepper spray and

rubber bullets. Ms. Rahman began running, but she was pepper sprayed in the back of the neck.

Later, Ms. Rahman tried to clean herself, but the pepper spray came out from her hair, causing

her to have another respiratory attack. Ms. Rahman’s face and hands continued to burn for hours,

and her throat continued to feel irritated for weeks.

       l.      Isa Richardson

       89.     On May 31st, when Mr. Richardson learned that there was a large police presence

in his community, he decided to go help his neighbors who he feared would be in danger if the

situation escalated. Mr. Richardson volunteers as an organizer with Philly for REAL Justice. He

is also trained as a street medic. At approximately noon, he set up his medical supplies around

52nd and Arch Street. He witnessed officers in armored trucks driving up and down residential

streets and, without warning, firing tear gas canisters at anyone who happened to be in the area.

He observed people removing their COVID-19 masks and rubbing their eyes because of the

impact of the tear gas. He helped provide eye washes to bystanders, including to an elderly Black

couple who were struggling to see so they could walk home. He saw an officer spray one man

with pepper spray in close proximity. Then an officer began shooting rubber bullets at Mr.

Richardson and people around him. A significant police presence remained in the area with

military style weapons for hours.

       90.     Later that evening, Mr. Richardson joined other members of the community,

including several members of Philly for REAL Justice, gathered outside at 52nd and Arch streets

as described above. PPD officers, dressed in full body armor with helmets and face shields,

arrived and watched while the group of approximately 20 people listened to music and spoke



                                                 27
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 28 of 44




about the unfair treatment their community was receiving. He saw a group of police, in full body

armor, approach and take their snacks. Mr. Richardson saw Plaintiff Anthony Smith surrounded

by several police officers and arrested. While this was occurring, without warning, a large group

of armored police officers once again began shooting rubber bullets at Mr. Richardson and the

other people who were on the street. Mr. Richardson was hit in the chest with a rubber bullet.

Mr. Richardson still has chest pains, and he had bruises for weeks from the impact of the rubber

bullet.

          m.    Anthony Smith

          91.   On May 31st, Mr. Smith left his home to get food and water and observed a large

police presence on 52nd Street along the business corridor. Shortly after his arrival, he saw police

officers firing tear gas and rubber bullets and tanks driving through narrow residential streets.

Mr. Smith helped some other people wash tear gas from their eyes. He also saw a younger white

woman get shot with a projectile in the head. As she was carried away on a stretcher, Mr. Smith

saw that the woman’s head was covered in blood. Fearing for his safety, Mr. Smith went home.

          92.   Later that night, at around 8:30 PM, Mr. Smith learned that police were present at

a gathering near 52nd and Arch Street, and he went back outside to see if anyone needed help. He

observed a group of about 20 people, including residents, with snacks and water, playing music

and speaking about the police violence that had occurred that day. He then witnessed an outsized

police response of the type he would expect to see at a far larger protest, including police in fully

armored suits and armored law enforcement vehicles.

          93.   Without any verbal warnings, a large group of police put up their shields and

started moving in toward the people gathered. Armored police officers seized their water and

snacks. At the same time, Mr. Smith observed an individual who was listening to music and not



                                                 28
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 29 of 44




paying attention, walking towards the police officers. Mr. Smith told the man to “pay attention”

out of concern for the individual’s safety. Suddenly, several police officers pushed the man with

a shield, and Mr. Smith asked the officers to leave him alone.

       94.      Several officers then grabbed Mr. Smith by the shirt, and although Mr. Smith was

not resisting, threw him to the ground. Approximately 15 officers circled around him. Mr. Smith

feared that like Mr. Floyd, and other Black people on whose behalf he had protested, he would

be killed by police. He heard a bang and thought maybe he had been shot. Mr. Smith later

realized the shot he heard was the less-than-lethal projectile that hit his friend Mr. Richardson.

       95.      Several officers arrested Mr. Smith and put him into a truck. He heard the officers

discussing what charges he should get. Mr. Smith was driven around for four hours, until they

arrived at the 22nd District in North Philadelphia at around 3 am. He was ultimately given a

curfew violation charge and released within about 15 minutes at the precinct. Because public

transportation was closed for the night, Mr. Smith walked for nearly 3 hours to get home. His

family did not know where he was during the approximately eight hours after the police

abducted him.

VII.   The Unjustified and Excessive Use of Force on May 31st in the 52nd Street
       Community was Authorized by City Policymakers

       96.      In a City Council budget hearing on June 10, 2020, City Managing Director Brian

Abernathy stated that, on May 31, 2020, City policymakers broadly authorized police to use tear

gas in West Philadelphia. According to Abernathy’s testimony, this decision was made by the




                                                 29
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 30 of 44




City’s unified command group, which, in addition to Mayor Kenney, Commissioner Outlaw, and

Abernathy, included the heads of multiple City agencies.29

       97.     During a press conference on June 1, 2020, Mayor Kenney stated that he had

authorized the use of tear gas in West Philadelphia on May 31, 2020, in response to a dangerous

situation including violence and looting.30

       98.     In a Tweet on June 25, 2020, Mayor Kenney again stated that he approved the use

of “non-lethal munitions” in West Philadelphia in response to violence and looting.31

VIII. The Unjustified and Excessive Use of Force on May 31st in the 52nd Street
      Community was Racially Discriminatory

       99.     The Defendants’ unjustified and excessive use of force on May 31st in the 52nd

Street Community was motivated, at least in part, by the race of some of the Plaintiffs and the

fact that the 52nd Street Community is a predominantly Black neighborhood.

       100.    PPD officers used racial slurs such as “niggers” and “monkeys” when using

pepper spray, tear gas and/or rubber bullets against protesters, bystanders, and residents.

       101.    Despite the justification provided by Philadelphia officials that the violent tactics

were appropriate responses to looting, the PPD chose not to use similar “less-than-lethal”

munitions in other similarly-situated predominantly non-Black residential neighborhoods that

experienced looting in the days surrounding May 31st.



       29
          Laura McCrystal, Mayor Jim Kenney approved tear gas use at Philly protests, officials
say as City Council questions police response, PHILA. INQUIRER (Jun. 10, 2020),
https://www.inquirer.com/news/tear-gas-protests-philadelphia-police-budget-20200610.html.
       30
                Ellie    Rushing     (@EllieRushing),        Twitter      (June      25,      2020),
https://twitter.com/i/broadcasts/1vOxwkwNazrxB.
       31
            See Mayor Jim Kenney (@PhillyMayor), TWITTER (June 25, 2020, 3:55 PM)
https://twitter.com/PhillyMayor/status/1276242682453639168.


                                                30
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 31 of 44




       a.      In Center City Philadelphia, along the Chestnut and Walnut Streets commercial

               corridor west of Broad Street, there were widespread incidents of looting on May

               30, 2020.32 PPD did not use tear gas and other munitions there – either on the

               commercial streets themselves or in the residential blocks surrounding that area.

               The residents of that area of Center City Philadelphia are predominantly non-

               Black.

       b.      In the overlapping Philadelphia neighborhoods of Port Richmond, Kensington,

               and Fishtown, there were reports of widespread looting from May 31st into June
                      33
               1st.        Yet PPD did not use tear gas and other munitions there – either on the

               commercial streets or in the residential blocks surrounding that area. The residents

               of Port Richmond, Kensington, and Fishtown are predominantly non-Black.

       c.      In fact, while police terrorized residents in the 52nd Street Community, during the

               same weekend of protests, officers permitted a vigilante mob of approximately

               100 men armed with baseball bats, clubs, and hammers to roam the streets even

               after the Citywide curfew near the PPD’s 26th District headquarters in the

               predominantly white neighborhood of Fishtown.34 Even while this mostly white

               vigilante group threatened and assaulted bystanders, using racist and homophobic

       32
          Ximena Conde et al., Philly prepares to bring in National Guard as unrest spreads,
WHYY NEWS, PBS (May 31, 2020), https://whyy.org/articles/cleanup-underway-in-center-city-
after-peaceful-protest-gave-way-to-fires-looting/.
       33
          Ashley Johnson, 'It's been like a war zone': Kensington neighbors come together after
businesses struck by looters, ABC NEWS, WPVI-TV PHILADELPHIA (June 4, 2020),
https://6abc.com/philadelphia-news-kensington-looting-protests/6229428/.
       34
          Anna Orso, Allison Steele, William Bender and Vinny Vella, Philly police stood by as
men with baseball bats ‘protected’ Fishtown. Some residents were assaulted and threatened,
https://www.inquirer.com/news/fishtown-george-floyd-protests-philadelphia-bats-hammers-
20200602.html (last updated June 2, 2020).


                                                  31
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 32 of 44




               slurs, PPD officers did not arrest them, but simply stood by. The PPD did not

               respond with tear gas or other military munitions.

       d.      On June 13, 2020, and June 14, 2020, at Marconi Plaza in South Philadelphia, a

               group of a few hundred people, mostly white men, gathered and protested around

               a statue of Christopher Columbus, brandishing weapons, including rifles, baseball

               bats, and golf clubs. A smaller group of counter-protesters, largely women and

               people of color, were also present and gathered peacefully. Dozens of PPD units

               and officers were on the scene. At various points, members of the white group of

               protesters attacked the peaceful counter-protesters physically and verbally with

               racial slurs and threats. During the assault, PPD largely officers stood by and

               watched.35

       102.    The City’s reaction in the aftermath of the use of force against protesters in

various parts of Philadelphia has also demonstrated racial bias. Facing criticism from reporting

that the City had given broad authorization for the use of tear gas, Mayor Kenney and

Commissioner Outlaw issued a statement announcing an independent investigation into police

actions on the 676 Expressway.36

       103.    While Mayor Kenney and Police and Commissioner Outlaw apologized for the

“unjustifiable” use of force when officers teargassed more racially diverse protesters marching


       35
          Samantha Melamed, Protest observers say police allowed South Philly Columbus
‘defenders’     to     assault    them,    PHILA.     INQUIRER       (June     16,     2020),
https://www.inquirer.com/news/columbus-statue-black-lives-matter-krasner-philadelphia-
marconi-vigilantes-20200616.html.
       36
           Press Release, Phila. Police Dep’t, Off. of the Mayor, Mayor Kenney and Police
Commissioner Danielle Outlaw Issue Statements on the Use of Tear Gas (June 1, 2020),
https://www.phila.gov/2020-06-01-mayor-kenney-and-police-commissioner-danielle-outlaw-
issue-statements-on-the-use-of-tear-gas/.


                                               32
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 33 of 44




on the 676 Vine Street Expressway,37 neither has apologized for the egregious violence against

the predominantly Black 52nd Street Community. Although the Mayor expressed “regret” after

video footage of the 676 tear gassing surfaced, he maintained that the situation in which he gave

consent to use tear gas in West Philadelphia was “a totally different situation” than the protests

on 676.38

       104.    In response to the Mayor’s statement, Philadelphia Councilmember Jamie

Gauthier, who represents the 52nd Street corridor, demanded that the Mayor explain why police

fired tear gas canisters into the streets of West Philadelphia for hours stating that: “the

conversation around tear gas and use of force by police continues to focus on 676, without a

realization or recognition that these same tactics and more were used on a residential Black

neighborhood.” 39

       105.    To date, neither the PPD nor anyone in the Kenney administration has responded

to Gauthier’s statement.

       106.    To date, no police officer has been disciplined by Mayor Kenney or

Commissioner Outlaw or held responsible for the excessive use of force in the 52nd Street

Community.


       37
         Christoph Koettl, Nilo Tabrizy, Muyi Xiao, Natalie Reneau & Drew Jordan, How the
Philadelphia Police Tear-Gassed a Group of Trapped Protesters, N.Y. TIMES (June 25, 2020),
https://www.nytimes.com/video/us/100000007174941/philadelphia-tear-gas-george-floyd-
protests.html.
       38
            See Mayor Jim Kenney (@PhillyMayor), TWITTER (June 25, 2020, 3:55 PM)
https://twitter.com/PhillyMayor/status/1276242682453639168; Ellie Rushing (@EllieRushing),
Twitter (June 25, 2020), https://twitter.com/i/broadcasts/1vOxwkwNazrxB.
       39
          Aubrey Whelan, West Philly calls for investigation of police use of tear gas after
officials apologize for using it on I-676, PHILA. INQUIRER (Jun. 28, 2020),
https://www.inquirer.com/news/west-philadelphia-tear-gas-use-of-force-police-investigation-
20200628.html.


                                               33
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 34 of 44




        107.    The PPD’s use of excessive force in the 52nd Street Community on May 31st is part

of a pattern and practice of racially biased policing, described in paragraphs 46 through 54, that has

long been known to the City through various lawsuits, investigations, reports, and consent decrees,

and which the City has failed to rectify.

        108.    When authorizing the use of tear gas and other munitions, Mayor Kenney,

Commissioner Outlaw, and other City policymakers failed, with deliberate indifference, to

account for the City’s longstanding failure to train, supervise, and discipline its officers in

connection with the aggressive use of force, and, in particular, the aggressive use of force in a

predominantly Black area like the 52nd Street Community. In authorizing the use of this level of

force, the City’s policymakers disregarded the high risk that police would abuse this

authorization and would use unlawful force against plaintiffs and others whose conduct was legal

and could not constitutionally be met with tear gas and other munitions.

                              FIRST CAUSE OF ACTION
                    Fourth Amendment Excessive Force – 42 U.S.C. § 1983
                             (All Plaintiffs v. All Defendants)

        109.    Plaintiffs reallege and incorporate by reference all of the preceding paragraphs.

        110.    Plaintiffs have a clearly established right under the Fourth and Fourteenth

Amendments to be free from the unreasonable and excessive use of force.

        111.    As a direct and proximate result of Defendant Officers John Does’ conduct,

Plaintiffs were subjected to excessive and unreasonable force and sustained physical injuries

that, in some cases, required medical treatment and hospitalization, as well as emotional anguish.

Defendant Officers indiscriminately subjected Plaintiffs, including residents with young children

taking shelter in their own home, to pepper spray and tear gas without an adequate dispersal

order or other warning. Defendant Officers further inflicted severe injuries by indiscriminately



                                                 34
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 35 of 44




pepper-spraying a peaceful crowd, launching canisters of tear gas, and firing rubber bullets and

other munitions.

           112.   At all times, the conduct of defendants John Does 1-100 was in willful, reckless,

and callous disregard of Plaintiffs’ clearly established rights under federal and state law.

           113.   Mayor Kenney and Commissioner Outlaw knew in advance and approved of, or

were deliberately indifferent to, the PPD’s use of force in West Philadelphia and against

Plaintiffs, despite knowing the severe harm associated with the tear gas, pepper spray, and rubber

bullets.

           114.   The City has a long history of misconduct—including, but not limited to

unwarranted stops, frisks, and seizures, excessive force and brutality in predominantly Black

communities in the City, like the 52nd Street Community. Yet, despite this history, Mayor

Kenney and Commissioner Outlaw did not take steps to prevent police from using excessive

force against protesters and bystanders in the 52nd Street Community.

           115.   All of the unconstitutional actions described above were the result of specific

decisions and authorization made on the part of policymakers for the City, including Mayor

Kenney who has publicly admitted, on at least two occasions, to authorizing the use of less-than-

lethal force in West Philadelphia on May 31st. He did so without acting to ensure that police

would not use such force in an aggressive and unlawful manner. As such, the City is responsible

for the violation of Plaintiffs’ constitutional rights.

           116.   To the extent any of the above unconstitutional actions were not decided or

authorized by City policymakers, all such actions were the result of decisions by City

policymakers to delegate such decision-making authority to the persons who did authorize and

direct the unconstitutional conduct.



                                                   35
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 36 of 44




        117.   To the extent any of the individual John Doe defendants acted outside the

authorization and direction of City policymakers or the persons to whom policymaking authority

was delegated, the City is responsible for failing to properly train, supervise, and/or discipline

the officers who so acted. Given the City’s known history of improper and excessive force in

Black communities, and the City’s knowledge about the severe harm that results from tear gas,

pepper spray, and rubber bullets, the City’s failures in this regard were with deliberate

indifference to the risk of constitutional violations.

                                SECOND CAUSE OF ACTION
                          Equal Protection Violation – 42 U.S.C. § 1983
                                (All Plaintiffs v. All Defendants)

        118.   Plaintiffs re-allege and incorporate by reference all of the preceding paragraphs.

        119.   The actions of all Defendants violated Plaintiffs’ clearly established equal

protection rights under the Fourteenth Amendment to be free from racially discriminatory

policing.

        120.   Defendant Officers John Does’ use of force against Plaintiffs was motivated at

least in part by Plaintiffs’ race and prejudices and stereotypes associated with their race –

specifically, that Plaintiffs were residents in a predominantly Black neighborhood.

        121.   Defendant City of Philadelphia’s approval and ratification of Defendant Officers

John Does’ use of force against Plaintiffs was motivated at least in part by Plaintiffs’ race and

prejudices and stereotypes associated with their race – specifically, that Plaintiffs were Black

and/or were residents in a predominantly Black neighborhood.

        122.   The racial motivation for the conduct described in this Complaint is evident in

that:




                                                  36
            Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 37 of 44




       a.      PPD officers used racial slurs, including “nigger” and “monkeys,” while using

               pepper spray and rubber bullets against a Black protester.

       b.      PPD deployed military style weapons against the predominantly Black 52nd Street

               Community; no other residential neighborhood was singled out for similar

               treatment in the aftermath of the George Floyd killing.

       c.      In white communities where there were reports of looting and riots that same

               weekend and in the weeks that followed, PPD officers declined to use any force

               or otherwise engage in law enforcement activity.

       d.      Even after acknowledging and apologizing for the use of tear gas on 676, the City

               failed to similarly acknowledge the harm done to residents of the 52nd Street

               Community.

       123.    As set forth above, the longstanding pattern and practice of racially discriminatory

policing by the PPD – including racially biased seizures and use of force–both in the City and in

the 52nd Street Community in particular.

       124.    As set forth above, this pattern and practice of racially discriminatory policing

was known to the City and its policy makers through a series of investigations, lawsuits and

consent decrees.

       125.    With deliberate indifference to Plaintiffs’ equal protection rights, Defendant City

of Philadelphia employed and/or permitted a pattern, practice, and/or custom of racially

discriminatory policing by PPD officers in which PPD officers stop, seize, and/or use force

against Plaintiffs in part because of their race and because of their presence in a predominantly

Black neighborhood.




                                                37
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 38 of 44




        126.    With deliberate indifference to Plaintiffs’ equal protection rights, Defendant City

of Philadelphia failed to train, discipline, and/or supervise PPD officers who engage in such

racially discriminatory policing and who stop, seize, and/or use force against Black Plaintiffs in

part because of their race and because of their presence in a predominantly Black neighborhood.

        127.    As a direct and proximate result of Defendants’ actions, conduct and/or omissions

of Defendants as described in this Complaint, Plaintiffs were deprived of their rights under the

Fourteenth Amendment.

                                 THIRD CAUSE OF ACTION
       Violation of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000(d), et seq.
                                   Intentional Discrimination
                       (All Plaintiffs v. Defendant City of Philadelphia)

        128.    Plaintiffs reallege and incorporate by reference all of the preceding paragraphs.

        129.    Title VI of the Civil Rights Act of 1964 provides that recipients of federal

financial assistance may not discriminate on the basis of race, color, or national origin. 42 U.S.C.

§ 2000(d).

        130.    The City, and the law enforcement activities described in this complaint, are at

least partially funded through federal financial assistance. Thus, the City and all of its programs

and activities are subject to Title VI.

        131.    Title VI bars a recipient’s use of race or ethnicity that is in any way motivated by

prejudice or stereotype against a particular racial group.

        132.    The acts, conduct, and/or omissions of Defendants as described in this Complaint

were intended to discriminate on the basis of the race of residents in the 52nd Street Community.

        133.    As previously discussed, the evidence in this case supports the inference that the

excessive force against residents was administered at least, in part, because the residents of the

52nd Street Community were primarily Black, constituting discrimination based on their race.

                                                 38
             Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 39 of 44




        134.    The racial motivation for the conduct described in this Complaint is evident in

that:

        a.      PPD officers used racial slurs, including “nigger” and “monkeys,” while using

                pepper spray and rubber bullets against a Black protester.

        b.      PPD deployed military style weapons against the predominantly Black 52nd Street

                Community; no other residential neighborhood was singled out for similar

                treatment in the aftermath of the George Floyd killing.

        c.      In white communities where there were also reports of looting and riots that same

                weekend and in the weeks that followed, PPD officers declined to use any force

                or otherwise engage in law enforcement activity.

        d.      Even after acknowledging and apologizing for the use of tear gas on 676, the City

                failed to similarly acknowledge the harm done to residents of the 52nd Street

                Community.

        135.    As set forth above, the longstanding pattern and practice of racially discriminatory

policing by the PPD – including racially biased seizures and use of force – both in the City and

in the 52nd Street Community in particular.

        136.    As set forth above, this pattern and practice of racially discriminatory policing

was known to the City and its policy makers through a series of investigations, lawsuits and

consent decrees.

        137.    With deliberate indifference to Plaintiffs’ rights under Title VI, Defendant City of

Philadelphia employed and/or permitted a pattern, practice, and/or custom of racially

discriminatory policing by PPD officers in which PPD officers stop, seize, and/or use force




                                                 39
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 40 of 44




against Plaintiffs in part because of their race and because of their presence in a predominantly

Black neighborhood.

       138.    With deliberate indifference to Plaintiffs’ rights under Title VI, Defendants City

of Philadelphia, Mayor Kenney and Commissioner Outlaw have failed to train, discipline, and/or

supervise PPD officers who engage in such racially discriminatory policing and who stop, seize,

and/or use force against Black Plaintiffs in part because of their race and because of their

presence in a predominantly Black neighborhood.

       139.    As a direct and proximate results of the acts, conduct and/or omissions of

Defendants as described in this Complaint, Plaintiffs were deprived of their rights under Title VI.

                               FOURTH CAUSE OF ACTION
                      First Amendment Retaliation – 42 U.S.C. § 1983
 (Plaintiffs Bedjy Jeanty, Isa Richardson, Johana Rahman, Anthony James, and Anthony
                                  Smith v. All Defendants)

       140.    Plaintiffs Mr. Jeanty, Mr. Richardson, Ms. Rahman, Mr. James, and Mr. Smith re-

allege and incorporate by reference all the preceding paragraphs.

       141.    Plaintiffs Mr. Jeanty, Mr. Richardson, Ms. Rahman, and Mr. Smith engaged in

constitutionally protected speech and assembly by participating in peaceful demonstrations about

the killings of unarmed Black people at the hands of police officers and discriminatory policing

in their community.

       142.    Plaintiff Mr. James engaged in constitutionally protected expression by

photographing the dangerous and unjustified use of force by PPD officers.

       143.    At no time were Plaintiffs engaged in any unlawful activity.

       144.    The Defendants’ use of force against Plaintiffs constituted unlawful retaliation

against Plaintiffs by public officials for engaging in activity protected by the First Amendment to

the U.S. Constitution.

                                                40
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 41 of 44




       145.    Defendant Officers John Does’ retaliatory use of force described above was the

result of specific decisions and authorization made on the part of policymakers for the City of

Philadelphia and are responsible for the violation of Plaintiffs’ constitutional rights.

       146.    Upon information and belief, the City’s authorization of the use of military style

force against protesters in a residential area was motivated by the race of residents in the 52nd

Street Community.

       147.    To the extent any of the above unconstitutional actions were not decided or

authorized by City policymakers, all such actions were the result of decisions by City

policymakers to delegate such decision-making authority to the persons who did authorize and

direct the unconstitutional conduct.

       148.    To the extent any of the individual John Doe defendants acted outside the

authorization and direction of City policymakers or the persons to whom policymaking authority

was delegated, the City is responsible for failing to properly train, supervise, and/or discipline

the officers who so acted. Given the City’s known history of improper and excessive force in

Black communities, the City’s failures in this regard were with deliberate indifference to the risk

of constitutional violations.

                              FIFTH CAUSE OF ACTION
                        Unreasonable Detention and False Arrest
          (Anthony Smith v. Defendants City of Philadelphia and John Does 1-100)

       149.    Plaintiff Mr. Smith re-alleges and incorporates by reference all the preceding

paragraphs.

       150.    For plaintiff Anthony Smith, who was detained, taken into custody and issued a

citation, the City of Philadelphia and Defendants John Does 1-100 violated his right to be free




                                                 41
          Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 42 of 44




from an unlawful seizure without sufficient legal cause in violation of the Fourth and Fourteenth

Amendments to the U.S. Constitution.

        151.    The City and certain of the John Doe defendants caused the unlawful seizure of

Mr. Smith when they detained him without sufficient legal cause for an alleged failure to

disperse and transported him to a precinct in North Philadelphia, only to release him from there,

leaving him with no option but to walk back to West Philadelphia late at night and in violation of

the Citywide Curfew.

        152.    At all times, the conduct of defendants John Does 1-100 was in willful, reckless,

and callous disregard of plaintiff’s clearly established rights under federal and state law.

        153.    All of the unconstitutional actions described above were the result of specific

decisions and authorization made on the part of policymakers for the City of Philadelphia, and,

as such, the City is responsible for the violation of plaintiff’s constitutional rights.

        154.    To the extent any of the above unconstitutional actions were not decided or

authorized by City policymakers, all such actions were the result of decisions by City

policymakers to delegate such decision-making authority to the persons who did authorize and

direct the unconstitutional conduct.

        155.    To the extent any of the individual John Doe defendants acted outside the

authorization and direction of City policymakers or the persons to whom policymaking authority

was delegated, the City is responsible for failing to properly train, supervise, and/or discipline

the officers who so acted. Given the City’s known history of improper and excessive response to

peaceful protest activity, the City’s failures in this regard were with deliberate indifference to the

risk of constitutional violations.




                                                   42
               Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 43 of 44




                                    SIXTH CAUSE OF ACTION
                              State Law Claims – Assault and Battery
                             (All Plaintiffs v. All John Doe Defendants)

          156.    Plaintiffs re-allege and incorporate by reference all the preceding paragraphs.

          157.    The actions of Defendant Officers John Does constituted the torts of assault and

battery under laws of the Commonwealth of Pennsylvania.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully ask this Court enter the following in their favor

          and against Defendants as follows:

          1.      To enter a judgment declaring that the Defendants’ actions violated Plaintiffs’

rights, as protected by the First, Fourth, and Fourteenth Amendments to Constitution of the

United States, and other applicable federal statutes.

          2.      To award Plaintiffs compensatory damages in an amount to be determined at trial,

plus prejudgment interest.

          3.      To award Plaintiffs punitive damages against all Defendants in their individual

capacities in an amount to be determined at trial, plus prejudgment interest.

          4.      To award Plaintiffs reasonable attorneys’ fees and costs under 42 U.S.C. §§ 1988

and 1920.

          5.      To grant such other and further relief to Plaintiffs as this Court deems just and

proper.

                                           JURY DEMAND

          Plaintiffs hereby demand a trial by jury on all issues of fact and damages stated herein.

          DATED: July 14, 2020.




                                                   43
Case 2:20-cv-03431-JP Document 1 Filed 07/14/20 Page 44 of 44




                           Respectfully Submitted,

                          Cara McClellan
                          Cara McClellan*
                          Rachel Kleinman*
                          Liliana Zaragoza*
                          NAACP L EGAL D EFENSE AND
                            E DUCATIONAL F UND , I NC .
                          40 Rector Street, 5th Floor
                          New York, New York 10006
                          T: (212) 965-2200
                          cmcclellan@naacpldf.org
                          rkleinman@naacpldf.org
                          lzaragoza@naacpldf.org

                           /s/ David Rudovsky
                           David Rudovsky (PA ID No. 15168)
                           Jonathan H. Feinberg (PA ID No. 88227)
                           Susan M. Lin (PA ID No. 94184)
                           KAIRYS, RUDOVSKY, MESSING,
                            FEINBERG & LIN LLP
                           The Cast Iron Building
                           718 Arch Street, Suite 501 South
                           Philadelphia, PA 19106
                           T: 215-925-4400
                           drudovsky@krlawphila.com
                           jfeinberg@krlawphila.com
                           slin@krlawphila.com

                           Bret Grote
                           Bret Grote (PA ID No. 317273)
                           Jamelia N. Morgan (NY ID No. 5351176)
                            Of Counsel*
                           Quinn Cozzens (PA ID No. 323353)
                           ABOLITIONIST LAW CENTER
                           P.O. Box 8654
                           Pittsburgh, PA 15221
                           T: (412) 654-9070
                           bretgrote@abolitionistlawcenter.org
                           jamelia.morgan@uconn.edu
                           qcozzens@alcenter.org

                           Counsel for Plaintiffs
                           * Pro Hac Vice Admissions Applications
                           Forthcoming



                             44
